DETAILED ACTION
	1. Claims 1-20 are pending in the application. Claims 11-16 have been withdrawn from considering after an election of restriction without traverse filed on 03/18/2021.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3. Claims 11-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/18/2021.


Information Disclosure Statement
4. The information disclosure statements (IDS) submitted on 08/31/2018 and 05/31/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
07/31/2017.

Drawings
6. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the methods of independent claims 1 and 17 and the steps that comprise them must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
7. Claim 17 objected to because of the following informalities: 
In claim 17, line 6, “raycats” should be corrected to “raycasts”.
Appropriate correction is required. For the purpose of examination the suggested corrections will be interpreted as already in effect.

Claim Rejections - 35 USC § 112
8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 1-10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “extracting a special application of a sensor in an application case”.
[0071] of the specification states “Test cases or application cases that are specified in a machine-interpretable language (for example, a pseudo-natural language) and analyzed by an algorithm, which extracts a special application of the sensor in the application case. This is particularly useful for testing error scenarios or safety-related scenarios.”

For the purposes of examination, the cited claim limitation will be interpreted to mean that the sensor model parameters are taken from physical sensor parameters.

10. The term "the same/identical for all raycasts of the raycast distribution shape" in claim 5,6,7 is a relative term which renders the claim indefinite.  The term " the same/identical for all raycasts of the raycast distribution shape " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
It is unclear whether the properties that are claimed to be the same/identical are defined in advance by the model (e.g. a singular global variable) or determined by simulation.
For the purposes of examination the term “the same/identical for all raycasts of the raycast distribution shape " will be interpreted to mean that all raycasts use either the same predefined value or are determined using the same method.




Claim Rejections - 35 USC § 103
11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



12. Claim 1,2,3,8,10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Li, Yaxin et al., “LiDAR Sensor Modeling for ADAS Applications under a Virtual Driving Environment”, SAE Technical Paper 2016-01-1907, September 2016) in view of Buyanovskiy (US Patent No. US8723866).
Regarding claim 1, Li discloses a method that models a motor vehicle sensor (Li, Page 1 1st column 1st paragraph “This paper proposed a novel functional LiDAR model under virtual driving environment to support development of LiDAR-based ADAS applications under early stage.”)) and that the method comprises extracting a special application of a sensor in an application case to model the sensor in a virtual test environment by way of definition (Li, Page 1 1st column 1st paragraph  “under virtual driving environment” and Page 2 2nd column 3rd paragraph “To describe Li DAR sensors properly, environment model and object model should be built and optimized. The environment model influences the propagation of light in medium, and the object model defines the reflect characteristics of object. The geometric model, physical model, environment model and object model forms the LiDAR sensor model proposed in this paper together.“) [Examiner note: the sensor model is comprised in part by the environment in which it is simulated, which is the application case]”) and use of a virtual sensor model (including a sensor support (Li, Page 5 2nd column 2nd paragraph “Eig.2 is the simulation scheme created under PanoSim and Matlab/ Simulink environment. The elements in the a raycast distribution shape (Li, Page 3 1st column 1st paragraph “Since real LiDAR sensors usually have different field-of-view in horizontal and vertical space. The "field-of-view" of Li DAR sensors, sensor view volumes, can be abstract into elliptic cones. The sensor vison volume can be expressed as Equ.2… “ and Page 3 2nd column 3rd paragraph “Thus each laser can be abstracted into even light ray. Dense rays intersect with object bounding boxes, eventually form the 3D point cloud of object boxes. “ and Page 3 2nd column 1st paragraph “The position of objects can be calculated in computer graphic methods, such as ray tracing.“) [Examiner note: the physical light rays are simulated in the model by ray tracing which is interpreted to be a form of raycasting])
Li does not explicitly disclose a group of raycast properties, a raycast reflection factor, or a raycast echo.
Buyanovski discloses a group of raycast properties (Buyanovski, Column 3 lines 1-4 “Each ray, carrying an amount of initial energy and having a certain cross-section or ray thickness, interacts with a series of sub-volumes within the 3-D dataset along its path.”) and a raycast reflection factor (Buyanovski, Column 7 lines 17-20 “The summation of ray energy reflected by the sub-volumes that interact with the ray in accordance with a set of predefined visualization parameters becomes the pixel value at the ray origin on the image plane.” and Column 11 lines 55-67 “In the present invention, a modified version of the well-known Phong illumination model is used for calculating the ray energy reflected back to the ray origin when a a raycast echo (Buyanovski, Column 3 lines 59-61 “As a result, ray energy reflected by a series of sub-volumes along each ray path is gathered as a pixel value at the ray origin on the 2-D radiation plane.”) [Examiner note: the pixel value that is determined by ray each ray is interpreted as the echo that is returned by it].
Before the effective filing date of the invention, it would have been obvious for a person having ordinary skill in the art to have modified Li to incorporate the teachings of Buyanovski by including for each raycast a set of properties such as a reflection factor and an echo. The motivation for doing so would have been to render 3-dimensional objects detected by the virtual sensor (Buyanovski, Column 2 lines 50-54 “A preferred embodiment of the present invention is an adaptive direct Volume rendering method and system that generate high-quality 2-D images of 3-D objects represented by a 3-D dataset using adaptive data representation, ray casting, and data interpolation techniques.“).

Regarding claim 2, Li in view of Buyanovski disclose the method of claim 1.
Li discloses that the sensor support forms a three-dimensional avatar of the sensor in the virtual test environment (Li, Page 5 2nd column 2nd paragraph “Eig.2 is the simulation scheme created under PanoSim and Matlab/ Simulink environment. The elements in the , and includes a sensor starting surface that is used as an origin (Li, Page 6 Figure 15 depicts the vehicle model as the starting surface:
    PNG
    media_image1.png
    384
    611
    media_image1.png
    Greyscale
 )for a raycast distribution shape (Li, Page 3 1st column 1st paragraph “Since real LiDAR sensors usually have different field-of-view in horizontal and vertical space. The "field-of-view" of LiDAR sensors, sensor view volumes, can be abstract into elliptic cones. The sensor vison volume can be expressed as Equ.2… The cone is assumed to have attributes of range R, horizontal filed- of-view α and vertical field-of-view β”)().

Regarding claim 3, Li in view of Buyanovski disclose the method of claim 2.
Li discloses that the raycast distribution shape is a predefined three-dimensional shape (Li, Page 3 1st column 1st paragraph “Since real LiDAR sensors usually have different field-of-view in horizontal and vertical space. The "field-of-view" of LiDAR sensors, sensor view volumes, can be abstract into elliptic cones. “)), an origin of which is a starting surface of the sensor support (Li, Page 6 2nd column 1st paragraph “A single layer virtual LiDAR sensor in applied on the host car.”, see also Figure 15 on page 6), and 
	Li does not explicitly disclose that the raycast distribution shape has a plurality of evenly distributed raycasts an origin of which is a point in a starting plane of the sensor support.
Buyanovski discloses that the raycast distribution shape has a plurality of evenly distributed raycasts (Buyanovski, Column 5 lines 39-41 “an image volume 106 representing one or more 3-D objects. Direct volume rendering generates a 2-D image by casting a plurality of rays 104 into the image volume” and lines 58-63 In the embodiment shown in FIG. 1 (B), the plurality of rays 104 are launched from the same ray origin 107 on the radiation plane 102, each ray having a unique perspective angle 60 with respect to the image volume 106. As a result, the shape of each individual ray is a cone 105 that has a cross-section of variable size along the ray path”, see Figure 1B for a depiction of the even distribution of rays) an origin of which is a point in a starting plane (Buyanovski, Column 5 lines 58-60 “In the embodiment shown in FIG. 1 (B), the plurality of rays 104 are launched from the same ray origin 107 on the radiation plane”).
Before the effective filing date of the invention, it would have been obvious for a person having ordinary skill in the art to have modified Li to incorporate the teachings of Buyanovski by defining the raycast distribution shape and origin as taught by Buyanovski. The motivation for doing so would have been to model the visual coverage and field of view of a physical sensor.


Regarding claim 8, Li in view of Buyanovski discloses the method of claim 1.
Li discloses an object that reflects waves emitted by a sensor (Li Page 2 2nd column  3rd paragraph “To describe Li DAR sensors properly, environment model and object model should be built and optimized. The environment model  influences the propagation of light in medium, and the object model defines the reflect characteristics of object.”)
	Li  does not explicitly discloses that the raycast reflection factor is associated with objects present in the virtual test environment and is a percentage that indicates how well an object reflects
 
	Buyanovski discloses that the raycast reflection factor is associated with objects present in the virtual test environment (Buyanovski, Column 10 lines 29-31 “In other
words, the reflected energy, to a certain degree, reflects the object’s visual properties, e.g., its hue and brightness.”) and is a percentage that indicates how well an object reflects (Buyanovski, Column 13 lines 39-43 “Each interaction consumes a fraction of the ray
energy, and some of the consumed energy may be reflected back to the ray origin on the image plane. The accumulation of reflected ray energy from the series of interactions constitutes a pixel value at the ray origin.”).
	Before the effective filing date of the invention, it would have been obvious for a person having ordinary skill in the art to have modified Li to incorporate the teachings of Buyanovski by incorporating a reflection factor for each object as taught by Buyanovski. The motivation for doing so would have been to model objects in a physical environment and the effect that different surfaces comprised of different material properties have on sensor waves via reflectance.

	Regarding claim 10, Li in view of Buyanovski disclose the method of claim 1. 
	Li discloses that the sensor is a sensor operative based on electromagnetic or acoustic waves (Li, Page 2 2nd paragraph “This paper focus on vehicle-born LiDAR sensor.” and 3rd paragraph “For those Li DAR sensors we considered in this paper, the lasers they used are mostly pulsed lasers.”) [Examiner note: lidar uses light which is an electromagnetic wave].

13. Claims 4,5,6,7,17,18,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Li, Yaxin et al., “LiDAR Sensor Modeling for ADAS Applications under a Virtual Driving Environment”, SAE Technical Paper 2016-01-1907, September 2016) in view of Buyanovskiy (US Patent No. US8723866) further in view of Bennewitz (Bennewitz, Maren et al. “Utilizing Reflection Properties of Surfaces to Improve Mobile Robot Localization”, 2009 IEEE International Conference on Robotics and Automation, May 12-17, 2009).

Regarding claim 4, Li in view of Buyanovski disclose the method of claim 1.Li discloses a propagation speed (Li, Page 2 1st column 4th  paragraph “The time difference Δt is measured by time-to-digital chip in the LiDAR sensor, the range is written by Equ. 1. The c in the equation represents the propagation velocity of laser signal in the transmission medium. and 2nd column 3rd paragraph “To describe Li DAR sensors properly, environment model and object model model influences the propagation of light in medium, and the object model defines the reflect characteristics of object.”) [Examiner note: Li is simulating physical light rays in simulation using raycasting/ray tracing]
Li does not explicitly disclose a damping, or a detection accuracy.
Buyanovski discloses a damping (Buyanovski, Column 10 lines 37-45 “First, the algorithm constructs a mathematical model for a ray having a certain amount of initial ray energy and a cross-section, and represents a 3-D object as a discrete 3-D dataset, each element of the dataset characterizing a certain physical property at a particular location of the object according to a predefined transfer function, e.g., an opacity transfer function that determines the amount of ray energy lost during the interaction between the ray and the 3-D object.”)
Before the effective filing date of the invention, it would have been obvious for a person having ordinary skill in the art to have modified Li to incorporate the teachings of Buyanovski by incorporating a damping property into the raycasts as taught by Buyanovski. The motivation for doing so is that this models the signal energy lost upon contact with an object in physical sensors.
Neither Li nor Buyanovski disclose a detection accuracy.
Bennewitz discloses a detection accuracy (Bennewitz, Page 4287 2nd column 3rd paragraph “We apply the well-known Monte-Carlo localization (MCL) technique [9] to estimate the robot’s pose and use a variant of the ray-cast model [5] in which expected measurements are compared to measured distances” and Page 4290 2nd column  4th paragraph “We can directly integrate our knowledge about the reflection properties of cells into Eq. (9) without the 
    PNG
    media_image2.png
    84
    484
    media_image2.png
    Greyscale
 where pref(d,a) denotes the probability of reflection of the first occupied cell along the beam given distance d and angle of incidence a, and perr(d,a) = 1 – pref(d,a) stands for the corresponding probability for an error reading.” [Examiner note: each ray/beam will have its own distance and angle from a reflecting surface].
Li and Buyanovski and Bennewitz are analogous art because they are from a similar problem-solving area of using raycasting to produce an image of an environment. [Examiner note: the model disclosed in Bennewitz is tested with a physical robotic vehicle but does not contain any elements that would prevent it from being used in simulation].
Before the effective filing date of the invention, it would have been obvious for a person having ordinary skill in the art to have modified Li in view of Buyanovski to incorporate the teachings of Bennewitz by incorporating a detection accuracy/error probability into the raycasts as taught by Bennewitz. The motivation for doing so would have been to model the occurrence of an inaccurate reading from a physical sensor.

	Regarding claim 5, Li in view of Buyanovski further in view of Bennewitz disclose the method of claim 4.
	Li does not explicitly disclose that the damping is the same for all raycasts of the raycast distribution shape and is defined as a single value that specifies a percentage of original signal that would return if an object were struck by the raycast at a specific distance from an origin.
	Buyanovski discloses that the damping is the same for all raycasts of the raycast distribution shape and is defined as a single value (Buyanovski, Column 10 lines 37-45 “First, the algorithm constructs a mathematical model for a ray having a certain amount of initial ray energy and a cross-section, and represents a 3-D object as a discrete 3-D dataset, each element of the dataset characterizing a certain physical property at a particular location of the object according to a predefined transfer function, e.g., an opacity transfer function that determines the amount of ray energy lost during the interaction between the ray and the 3-D object.” and Sheet 10 Figure 6 which shows the transfer function acts as a coefficient of ray energy lost: 
    PNG
    media_image3.png
    205
    1124
    media_image3.png
    Greyscale
) [Examiner note: the transfer function results in a fractional coefficient that is depending on the location/distance of the object that the raycast is colliding with].
Before the effective filing date of the invention, it would have been obvious for a person having ordinary skill in the art to have modified Li to incorporate the teachings of Buyanovski by incorporating a damping property into the raycasts as taught by Buyanovski. The motivation for doing so is that this models the signal energy lost upon contact with an object in physical sensors.

	Regarding claim 6, Li in view of Buyanovski disclose the method of claim 4.
Li discloses that the propagation speed is the same for all raycasts of the raycast distribution shape (Li, Page 2 1st column 4th paragraph “ The c in the equation represents the the usage of propagation velocity won't bring much error to range measurement.”) and defines a delay, after which, at a distance at which a raycast strikes an object, an echo value of the raycast is available in the sensor (Li, Page 2 1st column 3rd paragraph “For those Li DAR sensors we considered in this paper, the lasers they used are mostly pulsed lasers. Pulse Li DAR measure range with the time-of-flight (TOF), which is the time difference between the receiver detect the echo and the transmitter fire to the space.” and Page 2 2nd column 1st paragraph “Laser characteristics can be determined by laser parameters. The power of echo will also determine whether an object can be detected or not. Only if corresponding echo power Pecho is larger than Pvalue can the object be detected. Besides LiDAR sensor parameters, the echo power also depends on the characteristics of propagating medium and the reflectivity of the object.”).

Regarding claim 7, Li in view of Buyanovski further in view of Bennewitz disclose the method of claim 4.
Neither Li nor Buyanovski disclose that the detection accuracy is identical for all raycasts of the raycast distribution shape and is a probability that a raycast sends back an incorrect value.
Bennewitz discloses that the detection accuracy is identical for all raycasts of the raycast distribution shape and is a probability that a raycast sends back an incorrect value (Bennewitz, Page 4287 2nd column 3rd paragraph “We apply the well-known Monte-Carlo localization (MCL) technique [9] to estimate the robot’s pose and use a variant of the ray-cast model [5] in which expected measurements are compared to measured distances” and Page 4290 2nd column  4th paragraph “We can directly integrate our knowledge about the reflection properties of cells into Eq. (9) without the need to change the individual functions: 
    PNG
    media_image2.png
    84
    484
    media_image2.png
    Greyscale
 where pref(d,a) denotes the probability of reflection of the first occupied cell along the beam given distance d and angle of incidence a, and perr(d,a) = 1 – pref(d,a) stands for the corresponding probability for an error reading.”.
Before the effective filing date of the invention, it would have been obvious for a person having ordinary skill in the art to have modified Li in view of Buyanovski to incorporate the teachings of Bennewitz by incorporating a detection accuracy/error probability into the raycasts as taught by Bennewitz. The motivation for doing so would have been to model the occurrence of an inaccurate reading from a physical sensor.

	Regarding claim 17, Li discloses extracting a special application of a sensor in an application case to model the sensor in a virtual test environment by way of definition (Li, Page 1 1st column 1st paragraph  “under virtual driving environment” and Page 2 2nd column 3rd paragraph “To describe LiDAR sensors properly, environment model and object model should be built and optimized. The environment model influences the propagation of light in medium, modelling the sensor in a virtual test environment by way of definition (Li,Page 2 2nd column 3rd paragraph “To describe LiDAR sensors properly, environment model and object model should be built and optimized. The environment model influences the propagation of light in medium, and the object model defines the reflect characteristics of object. The geometric model, physical model, environment model and object model forms the LiDAR sensor model proposed in this paper together.“)and use of a three-dimensional sensor model that defines an avatar for a virtual sensor model (Li, Page 5 2nd column 2nd paragraph “Eig.2 is the simulation scheme created under PanoSim and Matlab/ Simulink environment. The elements in the environment are shown in Figure. 10 .Car l is supposed to be the host car with a LiDAR sensor, which has 85 deg HFOV, 3.2 deg VFOV and maximum detection range up to 200m“, see also Figure 9 on Page 5 for a model of a vehicle with a sensor model attached to it. The vehicle and physical sensor model act as the sensor support)  and a raycast distribution shape (Li, Page 3 1st column 1st paragraph “Since real LiDAR sensors usually have different field-of-view in horizontal and vertical space. The "field-of-view" of Li DAR sensors, sensor view volumes, can be abstract into elliptic cones. The sensor vison volume can be expressed as Equ.2… “ and Page 3 2nd column 3rd paragraph “Thus each laser can be abstracted into even light ray. Dense rays intersect with object bounding boxes, eventually form the 3D point cloud of object boxes. “ and Page 3 2nd column 1st paragraph “The position of objects can be calculated in computer graphic methods, such as ray tracing.“) [Examiner note: the physical light rays are simulated in the model by ray tracing which is interpreted to be a form of propagation speed (Li, Page 2 1st column 4th  paragraph “The time difference Δt is measured by time-to-digital chip in the LiDAR sensor, the range is written by Equ. 1. The c in the equation represents the propagation velocity of laser signal in the transmission medium. and 2nd column 3rd paragraph “To describe Li DAR sensors properly, environment model and object model should be built and optimized. The environment model influences the propagation of light in medium, and the object model defines the reflect characteristics of object.”) [Examiner note: Li is simulating physical light rays in simulation using raycasting/ray tracing] and the sensor model including a sensor support (Li, Page 5 2nd column 2nd paragraph “Eig.2 is the simulation scheme created under PanoSim and Matlab/ Simulink environment. The elements in the environment are shown in Figure. 10 .Car l is supposed to be the host car with a LiDAR sensor, which has 85 deg HFOV, 3.2 deg VFOV and maximum detection range up to 200m“, see also Figure 9 on Page 5 for a model of a vehicle with a sensor model attached to it. The vehicle and physical sensor model act as the sensor support) having a sensor starting surface that is used as an origin for a raycast distribution shape (Li, Page 6 Figure 15 depicts the vehicle model as the starting surface:
    PNG
    media_image1.png
    384
    611
    media_image1.png
    Greyscale
) 
	Li further discloses predefining a three-dimensional shape indicative of the raycast distribution shape Li, Page 3 1st column 1st paragraph “Since real LiDAR sensors usually have different field-of-view in horizontal and vertical space. The "field-of-view" of LiDAR sensors, sensor view volumes, can be abstract into elliptic cones. “), wherein an origin of the raycast distribution shape is a starting surface of the sensor support (Li, Page 6 2nd column 1st paragraph “A single layer virtual LiDAR sensor in applied on the host car.”, see also Figure 15 on page 6)
	Li does not explicitly disclose,a group of raycast properties   including a damping, detection accuracy of raycasts, a raycast reflection factor, and a raycast echo, ,  or that the raycast distribution shape has a plurality of evenly distributed raycasts, wherein an origin of evenly distributed raycasts is either the starting surface or a point in a starting plane of the sensor support.
	
	
	Buyanovski discloses a group of raycast properties (Buyanovski, Column 3 lines 1-4 “Each ray, carrying an amount of initial energy and having a certain cross-section or ray thickness, interacts with a series of sub-volumes within the 3-D dataset along its path.”) including a damping (Buyanovski, Column 10 lines 37-45 “First, the algorithm constructs a mathematical model for a ray having a certain amount of initial ray energy and a cross-section, and represents a 3-D object as a discrete 3-D dataset, each element of the dataset characterizing a certain physical property at a particular location of the object according to a predefined transfer function, e.g., an opacity transfer function that determines the amount of ray energy lost during the interaction between the ray and the 3-D object.”), a raycast reflection factor (Buyanovski, Column 7 lines 17-20 “The summation of ray energy reflected by the sub-volumes that interact with the ray in accordance with a set of predefined visualization parameters becomes the pixel value at the ray origin on the image plane.” and Column 11 lines a raycast echo (Buyanovski, Column 3 lines 59-61 “As a result, ray energy reflected by a series of sub-volumes along each ray path is gathered as a pixel value at the ray origin on the 2-D radiation plane.”) [Examiner note: the pixel value that is determined by ray each ray is interpreted as the echo that is returned by it].
	Before the effective filing date of the invention, it would have been obvious for a person having ordinary skill in the art to have modified Li to incorporate the teachings of Buyanovski by including for each raycast a set of properties such as a reflection factor and an echo. The motivation for doing so would have been to render 3-dimensional objects detected by the virtual sensor (Buyanovski, Column 2 lines 50-54 “A preferred embodiment of the present invention is an adaptive direct Volume rendering method and system that generate high-quality 2-D images of 3-D objects represented by a 3-D dataset using adaptive data representation, ray casting, and data interpolation techniques.“).
Neither Li nor Buyanovski disclose a detection accuracy of raycasts.
Bennewitz discloses a detection accuracy of raycasts (Bennewitz, Page 4287 2nd column 3rd paragraph “We apply the well-known Monte-Carlo localization (MCL) technique [9] to nd column  4th paragraph “We can directly integrate our knowledge about the reflection properties of cells into Eq. (9) without the need to change the individual functions: 
    PNG
    media_image2.png
    84
    484
    media_image2.png
    Greyscale
 where pref(d,a) denotes the probability of reflection of the first occupied cell along the beam given distance d and angle of incidence a, and perr(d,a) = 1 – pref(d,a) stands for the corresponding probability for an error reading.” [Examiner note: each ray/beam will have its own distance and angle from a reflecting surface].
Before the effective filing date of the invention, it would have been obvious for a person having ordinary skill in the art to have modified Li in view of Buyanovski to incorporate the teachings of Bennewitz by incorporating a detection accuracy/error probability into the raycasts as taught by Bennewitz. The motivation for doing so would have been to model the occurrence of an inaccurate reading from a physical sensor.
Regarding claim 18, Li in view of Buyanovski further in view of Bennewitz disclose the method of claim 17.
Li does not explicitly disclose that the damping is specific for each of the raycasts of the raycast distribution shape and is defined as a single value that specifies a percentage of original signal that would return if an object were struck by the raycast at a specific distance from an origin.
Buyanovski discloses that the damping is specific for each of the raycasts of the raycast distribution shape (Buyanovski, Column 10 lines 31-35 “Different parts of a 3-D object may .  and is defined as a single value that specifies a percentage of original signal that would return if an object were struck by the raycast at a specific distance from an origin (Buyanovski, Column 10 lines 37-45 “First, the algorithm constructs a mathematical model for a ray having a certain amount of initial ray energy and a cross-section, and represents a 3-D object as a discrete 3-D dataset, each element of the dataset characterizing a certain physical property at a particular location of the object according to a predefined transfer function, e.g., an opacity transfer function that determines the amount of ray energy lost during the interaction between the ray and the 3-D object.” and Sheet 10 Figure 6 which shows the transfer function acts as a coefficient of ray energy lost: 
    PNG
    media_image3.png
    205
    1124
    media_image3.png
    Greyscale
) [Examiner note: the transfer function results in a fractional coefficient that is depending on the location/distance of the object that the raycast is colliding with] 
Before the effective filing date of the invention, it would have been obvious for a person having ordinary skill in the art to have modified Li to incorporate the teachings of Buyanovski by incorporating a damping property that is specific for each raycast into the raycasts as taught Buyanovski. The motivation for doing so is that this each raycast interacts with different objects in the environment.

Regarding claim 19, Li in view of Buyanovski further in view of Bennewitz disclose the method of claim 17.
Li discloses that the propagation speed defines a delay, after which, at a distance at which a raycast strikes an object, an echo value of the raycast is available in the sensor (Li, Page 2 1st column 3rd paragraph “For those Li DAR sensors we considered in this paper, the lasers they used are mostly pulsed lasers. Pulse Li DAR measure range with the time-of-flight (TOF), which is the time difference between the receiver detect the echo and the transmitter fire to the space.” and Page 2 2nd column 1st paragraph “Laser characteristics can be determined by laser parameters. The power of echo will also determine whether an object can be detected or not. Only if corresponding echo power Pecho is larger than Pvalue can the object be detected. Besides LiDAR sensor parameters, the echo power also depends on the characteristics of propagating medium and the reflectivity of the object.”).
Neither Li nor Buyanovski explicitly disclose that the propagation speed is specific for each of the raycasts of the raycast distribution shape.
Bennewitz discloses that the propagation speed is specific for each of the raycasts of the raycast distribution shape (Bennewitz, Page 4288 1st column 2nd paragraph “In the standard ray-cast model proposed by Fox et al. [5], it is assumed that beams are reflected by the first obstacle in the map along the ray with the robot’s pose as origin. Expected distances, which can be computed easily for a pose of the robot given the map, are then compared to the actually measured distances”.) [Examiner note: as disclosed by Li, distance is determined by the delay/time difference between the ray being cast and a value being returned (Li, Page 2 1st column 3rd paragraph “For those Li DAR sensors we considered in this paper, the lasers they used are mostly pulsed lasers. Pulse Li DAR measure range with the time-of-flight (TOF), which is the time difference between the receiver detect the echo and the transmitter fire to the space.)].
Before the effective filing date of the invention, it would have been obvious for a person having ordinary skill in the art to have modified Li in view of Buyanovski to incorporate the teachings of Bennewitz by determining a delay for each raycast as taught by Bennewitz. The motivation for doing so would have to determine the distances of different objects struck by different rays in the simulated environment.

Regarding claim 20, Li in view of Buyanovski further in view of Bennewitz disclose the method of claim 17.
Neither Li nor Buyanovski disclose that the detection accuracy is specific for each of the raycasts of the raycast distribution shape and is a probability that a raycast sends back an incorrect value.
Bennewitz discloses that the detection accuracy is specific for each of the raycasts of the raycast distribution shape and is a probability that a raycast sends back an incorrect value (Bennewitz, Page 4287 2nd column 3rd paragraph “We apply the well-known Monte-Carlo localization (MCL) technique [9] to estimate the robot’s pose and use a variant of the ray-cast model [5] in which expected measurements are compared to measured distances” and Page nd column  4th paragraph “We can directly integrate our knowledge about the reflection properties of cells into Eq. (9) without the need to change the individual functions: 
    PNG
    media_image2.png
    84
    484
    media_image2.png
    Greyscale
 where pref(d,a) denotes the probability of reflection of the first occupied cell along the beam given distance d and angle of incidence a, and perr(d,a) = 1 – pref(d,a) stands for the corresponding probability for an error reading.”).
Before the effective filing date of the invention, it would have been obvious for a person having ordinary skill in the art to have modified Li in view of Buyanovski to incorporate the teachings of Bennewitz by incorporating a detection accuracy/error probability into the raycasts as taught by Bennewitz. The motivation for doing so would have been to model the occurrence of an inaccurate reading from a physical sensor.

14. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li (Li, Yaxin et al., “LiDAR Sensor Modeling for ADAS Applications under a Virtual Driving Environment”, SAE Technical Paper 2016-01-1907, September 2016) in view of Buyanovskiy (US Patent No. US8723866) further in view of Bennewitz (Bennewitz, Maren et al. “Utilizing Reflection Properties of Surfaces to Improve Mobile Robot Localization”, 2009 IEEE International Conference on Robotics and Automation, May 12-17, 2009) further in view of Bechtold (Bechtold S. et al. “HELIOS: A MULTI-PURPOSE LIDAR SIMULATION FRAMEWORK FOR RESEARCH, PLANNING AND TRAINING OF LASER SCANNING OPERATIONS WITH AIRBORNE, GROUND-BASED MOBILE AND STATIONARY PLATFORMS”, ISPRS Annals of the Photogrammetry, Remote Sensing and Spatial Information Sciences, Volume III-3, 2016).
9, Li in view of Buyanovski disclose the method of claim 4.
	
	Li discloses that the echo values are dependent on the detection accuracy, the damping, the raycast reflection factor (Li, Page 2 2nd column 1st paragraph “Besides LiDAR sensor parameters, the echo power also depends on the characteristics of propagating medium and the reflectivity of the object.” [Examiner note: the detection accuracy is a LiDAR sensor parameter (Li, Page 2 1st column 4th paragraph “The pulse characteristics of the laser determine the accuracy of measurement of time-of-flight.”), and whether a hit is present (Li, Page 2 2nd column 1st paragraph “Laser characteristics can be determined by laser parameters. The power of echo will also determine whether an object can be detected or not. Only if corresponding echo power Pecho is larger than Pvalue can the object be detected.).
	Neither Li nor Buyanovski nor Bennewitz explicitly disclose that the raycast echo is a collection of coordinates and echo values sent back by each raycast.
	Bechtold discloses that  the raycast echo is a collection of coordinates and echo values sent back by each raycast (Bechtold, Page 163 2nd column 7th paragraph “HELIOS simulates laser beam divergence by approximating the beam’s light cone using multiple raycasting queries (Fig. 2). The rays are arranged with evenly distributed angular distances in concentric circles around the central axis of the beam.” and Page 164 1st column 4th paragraph “Point cloud coordinates are derived by applying echo detection algorithms (Mallet and Bretar (2009)). So far, peak detection and Gaussian decomposition are implemented and can be selected by
the user. The point coordinates and the full waveform data for each pulse are then written to separate files”.).
Li and Buyanovski and Bennewitz and Bechtold are analogous art because they are from a similar problem-solving area of using raycasting to model environments.
	Before the effective filing date of the invention, it would have been obvious for a person having ordinary skill in the art to have modified Li in view of Buyanovski further in view of Bennewitz to incorporate the teachings of Bechtold by associating echo coordinates and wave data with each raycast as taught by Bechtold. The motivation for doing so would have been to produce virtual laser scan data that accurately models physical sensor scan data and can be used for mapping an environment around the sensor (Bechtold, Page 168 1st column 3rd paragraph “HELIOS can be used to produce highly customized virtual laser scan data in a fast and easy way. One great advantage of artificial scan data is that its creation can be controlled very precisely, and that all relevant geometric parameters are immediately available for comparison with the results of data analysis algorithms (“virtual ground truth.”)”).


	Regarding claim 20, Li in view of Buyanovski disclose the method of claim 17.
Bennewitz discloses that the detection accuracy is specific for each of the raycasts of the raycast distribution shape (Bennewitz, Page 4290 2nd column  4th paragraph “We can directly integrate our knowledge about the reflection properties of cells into Eq. (9) without the need to change the individual functions: 
    PNG
    media_image2.png
    84
    484
    media_image2.png
    Greyscale
 where ref(d,a) denotes the probability of reflection of the first occupied cell along the beam given distance d and angle of incidence a, and perr(d,a) = 1 – pref(d,a) stands for the corresponding probability for an error reading.” [Examiner note: each ray/beam will have its own distance and angle from a reflecting surface].
Before the effective filing date, it would have been obvious for a person having ordinary skill in the art to have modified Li in view of Buyanovski to incorporate the teachings of Bennewitz by having the detection accuracy be determined for each raycast as taught by Bennewitz. The motivation for doing so would have been to take into account the properties of the environment that affect the accuracy of each ray to improve the overall simulation (Bennewitz, Page 4288 2nd column 2nd paragraph “A classical reflection probability map does not model the case that erroneous maximum-range readings can occur when the beam hits an object with a poor-reflecting surface and such beams are ignored during mapping. In our approach, we explicitly take into account the case that the beam is reflected by the object or that a too small fraction of the light has been reflected by the surface and thus an error reading is obtained.”).

	

Conclusion
	15. Claims 1-10 and 17-20 are rejected under 35 U.S.C. for 112(b) for failing to adequately disclose the method step of “extracting a special application of a sensor in an application case”. Claims 5,6,7 are under 35 U.S.C. for 112(b) for having the relative term “the same for all raycasts of the raycast distribution shape.   Claim 1,2,3 ,8,10 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Buyanovski. Claims 4,5,6,7,17,18,19,20 are rejected under 35 U.S.C. as being unpatentable over Li in view of Buyanovski further in view of Bennewitz. Claim 9 rejected under 35 U.S.C. as being unpatentable over Li in view of Buyanovski further in view of Bennewitz further in view of Bechtold.	

16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEAL C VOSS whose telephone number is (571)272-3950.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/NEAL C. VOSS/Examiner, Art Unit 2127
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127